TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00113-CV



                      Williamson County Appraisal District, Appellant

                                              v.

                     Electric Reliability Council of Texas, Inc., Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 04-830-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Williamson County Appraisal District and appellee Electric Reliability

Council of Texas, Inc., no longer wish to pursue this appeal and have filed a joint motion to

dismiss pursuant to their settlement agreement. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a)(2).




                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Joint Motion

Filed: September 22, 2009